DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Remarks on 9/20/2021 have been received. 
Claims 1-28, 38, and 48 have been cancelled.
Claims 29-37, 39-47 are pending and under examination. 
The rejection on claims 29-37 and 39-47 under 35 USC 101 (judicial exception) is withdrawn because the amendment incorporating a vaccine treatment step to the identified immune deficiency subjects.
The rejection on claim(s) 29, 34-37, 39, 41, 43-44, 46-48 under 35 U.S.C. 102(a)(1) as being anticipated by Zengin et al. is withdrawn because Zengin does not teach using microfluidic lab-on-a-chip for analyzing antibodies from the subject, rather Zengin uses ELISA microtiter plate for analysis. 
Similarly, the rejection on claim 29, 34-37, 39, 41, 43-48 under 35 U.S.C. 103 as being unpatentable over Wicker et al. is also withdrawn due to lack of using/suggesting microfluidic biochip on antibodies analysis (Wicker also used ELISA).
Accordingly, the rejection on claims 29-37, 39-48 under 35 U.S.C. 103 as being unpatentable over Wicker et al. in view of Simonson (US 20030143652) is withdrawn because Wicker did not use microfluic biochip for analysis (See above).
Similarly, the rejection on Claims 29-37, 39-48 under 35 U.S.C. 103 as being unpatentable over Surapaneni et al. (US 20100322823) in view of Simonson is withdrawn due to lack of the use of microfluidic biochip.
The rejection on Claim 38 under 35 U.S.C. 103 as being unpatentable over Wicker et al. and Simonson as applied to claims 29, 34-37, 39, 41, 43-48 above, and further in view of Doung et al. (US 7312087), or alternatively as applied to claims 29-37, 39-48 above with Simonson, and further in view of Doung et al. is moot due to cancellation. But applicants have incorporated feature of claim 38, i.e. use of microfluidic biochip in the assay. The office action below will address this feature. 
The double patenting rejection over 15/599,775 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-37, 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Zegnin in view of Doung.
Zengin et al. teach a method to detect immunization status of a subject. Zengin et al. teach immobilizing a plurality of pathogen antigens, e.g. diphtheria, tetanus, Hib, measles on ELISA plates for analysis (See Materials and Methods, Table 1). Using ELISA, this satisfies the feature of step (i), (ii) and (iii)(partial), namely using immunological principle of vaccination-indicative pathogen bound to the antibody followed by label-based detection and comparison.  Zengin et al. also use the WHO definition for protective immunization status which read on the threshold level from control population followed by identifying immunization insufficiency subjects for vaccination (See Abstract; Materials and Methods). 

However, the deficiency of Zenigin lies in using a microfluidic biochip for analysis. The reference of Doung can remedy this deficiency since switching known and common tool for detection targets are known and practiced in the field. Doung et al. teach using a plurality of biochips having plurality of detection spots thereon for detecting pathogen in evaluating and/or assessment (See Figures 1-2; also Col. 7, line 5-30; Col. 4, line 57-65). 
For instance, Col. 7, line 5-30, at least more than 30 infectious pathogens are the targets, e.g. Bacillus, Cholera, Tuberculosis, Clostridium, Meningitidis, Rubella, Hepatitis, Polio,…etc..(read on claim 47).
Also, Col. 4, line 57-65, the targets include protein, immunoglobulin, IgG, IgM, IgE, ..etc..
Therefore, Doung reference is in the analogous field of diagnosis of infection status and providing motivation, e.g. time-saving and cost-saving for rapid diagnosis. 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated one to employ alternative detecting microfluidic device as taught by Doung et al. to detect multiple autoantibodies from the potential patients’ blood sample for a rapid and cost-saving analysis and would have reasonable expectation of success.

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect antibody in the subject based on specific antigen, and there were a number of methodologies available to do so, including conventional ELISA, test strip, and microfluidic biochip array.  Hepatitis, HIV, mumps, measles are well-known and also are commonly tested in the medical field as above known technologies, such as ELISA or microfluidic chip. The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Thus, switching to a well-known device, such as biochip for detecting the same plurality of vaccination antigens is “the product not of innovation but of ordinary skill and common sense.”   

With regard to claim 30-33, the biochip can be performed at a point-of-care.

With regard to claim 35-37, and 41, the use of biochip assay is the application of ELISA principle with sensors based assay (See Summary of Invention and Figures 1-2).

With regard to claim 39-42, the biochip is a cartridge capable of hand holding and having detector and analyzer (see Figures 1-2). 

With regard to claim 43, blood samples from medical students have been drawn for testing. 


5.	Claims 29-37, 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker in view of Doung

Wicker teaches using ELISA immunoassay for a study of medical students’ vaccination status (See Abstract). The autoantibodies (reactive to the plurality of immune pathogen antigens) testing was on rubella, varicella, hepatitis B, hepatitis C, HIV, mumps (read on claim 47). The results (read on report) were used as an improving strategy for vaccination among medical students, e.g protective immunization.  Moreover, Wicker found out 69.3% of the medical students were “sufficiently vaccinated against HBV”. This feature would have been prima facie 

However, Wicker did not use biochip array for analysis. 

Under the same rationale as discussed above, Doung’s biochip array provides advantages of time and cost saving for analysis (See above).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated one to employ alternative detecting microfluidic device as taught by Doung et al. to detect multiple autoantibodies from the potential patients’ blood sample for a rapid and cost-saving analysis and would have reasonable expectation of success.

The “obvious to try” under KSR case law analysis has been discussed above and would not repeat here. The conclusion is that using biochip for analysis of pathogen antibodies has been practiced and would have reasonable expectation of success when employed. 

With regard to claim 30-33, the biochip can be performed at a point-of-care.

With regard to claim 35-37, and 41, the use of biochip assay is the application of ELISA principle with sensors based assay (See Summary of Invention and Figures 1-2).

With regard to claim 39-42, the biochip is a cartridge capable of hand holding and having detector and analyzer (see Figures 1-2). 

With regard to claim 43, blood samples from medical students have been drawn for testing. 

6.	Claims 29-37, 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni et al. (US 20100322823) in view of Doung.

Surapaneni et al. teach using a cartridge to evaluate the immunization status of a subject. Surapaneni et al. teach immobilizing a plurality of pathogen on the device, incubate the biological samples from the subject followed by detection of the pathogen reactive antigen-antibody and assessing the immunization status on the subject (See Abstract; Figure 4; section 20-21; 0044; 0050).

However, Surapaneni et al. do not explicitly teach using a known threshold as comparison. 
Nevertheless, such practice is well known and commonly practiced in the field, e.g. comparing with healthy controls.
Again, the deficiency is that Surapaneni does not teach using biochip array for analysis.
The Dong reference provides motivation and suggestion for one ordinary skill to use biochip array to detect pathogen related infectious diseases (See above).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate one to employ alternative detecting microfluidic device as taught by Doung et al. to detect multiple autoantibodies from the potential patients’ blood sample for a rapid and cost-saving analysis and would have reasonable expectation of success (also similar results under KSR case law analysis).

7.	Response to Applicants’ Remarks

It is noted the current rejection is based on the newly amended feature, i.e. detection on a microfluidics lab-on-a-chip analysis, thus it would be beneficial to have an overall view for the 

With respect to the main argument of Zengin, the deficiency of using a microfludic biochip is remedy by the reference of Doung (See above for motivation and suggestion to combine).

With respect to Wicker, applicant argues that “Wicker discloses the performance of immunoassays that are done individually for each of the infectious diseases of interest using commercial ELISA systems in a clinical setting. Wicker fails to disclose, or suggest, a novel method for determining the immune status of a subject against a plurality of vaccination-indicative antigens or sensitization-indicative antigens based on the use of a specific testing device. Second, the deficiency in the teaching of Wicker is not provided by Simonson which discloses a screening method for evaluating exposure to a single pathogen, i.e., mycobacteria. Although the Examiner cites to, for example [0047], FIG.1, claim 1 and claim 6, for simultaneously measuring a plurality of analytes, e.g. at least one target antibody from potential patients, it is noteworthy that Simonson is only teaching the detection of target antibodies against one pathogen, i.e., Myocobacterium Tuberculosis. (See, the preamble of Simonson claim 1.) Applicant maintains that while Simonson may teach the use of multiple antigens, each of those antigens are derived from the single pathogen Mycobacterium Tuberculosis. Thus neither Wicker, nor Simonson, teach or suggest, alone or in combination, the use of a specific device that is capable of simultaneously detecting the immune status of a subject for multiple pathogens.”

Applicant’s arguments have been considered but are not persuasive. 

As shown in this office action, Simonson reference is not used and therefore the focus would be on Wicker reference. First, as discussed above Doung reference provides remedy for the deficiency of using biochip array. Second, the biochip device provides detecting a pluralities of pathogen related IgG (or IgE or IgM) antibodies in a rapid way. This satisfies the features of 

With regard to Surapaneni reference, applicants’ main argument lies in the use of biochip array which has been discussed above. 

As to the Doung reference, applicant argues that ” Second, the additionally cited Duong reference fails to provide the disclosure that is missing from Wicker and Simonson. Although Duong may disclose devices designed to receive and analyze a plurality of biochips, each comprising an array of biological moieties Duong fails to provide the specific disclosure that is missing from Wicker and Simonson, i.e., the use of a device designed to allow for a subject's immune status to be quickly and inexpensively determined against multiple infectious diseases through use of microfluidic chips.”

Applicant’s arguments have been considered but are not persuasive. 

First, Doung’s biochip array provides advantages of analyzing a pluralities of pathogen related targets in a quick and unexpensive way (See above). Note, the Wicker, Zengin and/or Surapaneni already disclosed measuring pathogen-associated antibodies. Second, the determining the status of the subject is merely a mental process, i.e. checking the results and comparing with the healthy control. This would be within routine practice in the field.   


					Conclusion 
8.	No claim is allowed. 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641